In concurring in the result of the opinion of the Chief Justice in this case, I desire *Page 423 
to state that I fully agree with what he says regarding the absence of testimony to establish the charge that the defendant knowingly and consciously borrowed money from the bank in question in violation of law, and also as to the principle that should govern in such cases. As I view the record, even if it be conceded that the defendant was a director of the bank at the time in question, within the meaning and intent of the statute involved, which is doubtful, the only reasonable inference to be drawn from the testimony is that the defendant did not knowingly, willfully, and unlawfully borrow money from the said bank, as charged in the indictment, by way of a loan, overdraft, or otherwise; and, the State having failed to establish such alleged and necessary fact to warrant a conviction. I think the defendant is entitled to a new trial. I express no opinion as to the other questions raised by the appeal.